Action by the infant plaintiff to recover damages for personal injuries and by his father for medical expenses and loss of services. The complaint was dismissed during the' plaintiffs’ case for failure to properly serve the notice of claim. Plaintiffs appeal from the judgment entered thereon. The infant plaintiff, by his guardian ad litem, also appeals from an order denying his motion for permission to serve nune pro tune upon defendants a notice of claim as of August 12, 1949. Judgment unanimously affirmed, with costs. The notice of claim was not served upon a member of the Board of Education or a trustee or the duly appointed clerk thereof, as provided in section 228 of the Civil Practice Act. Order affirmed, without costs. The motion, made two years and nine months after the date of injury, was not within the time limit set forth in section 50-e of the General Municipal Law. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ. [See post, p. 986.]